          Case 1:19-cv-01348-SKO Document 12 Filed 07/23/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                           FRESNO DIVISION

13

14    PECH KHOEUN,                                       No. 1:19-cv-01348-SKO

15                       Plaintiff,
                                                         STIPULATION AND ORDER TO REMAND
16    v.                                                 FOR FURTHER PROCEEDINGS PURSUANT
                                                         TO SENTENCE FOUR OF 42 U.S.C. § 405(g),
17    ANDREW SAUL,
      Commissioner of Social Security,                   AND FOR ENTRY OF JUDGMENT IN
18                                                       FAVOR OF PLAINTIFF
                         Defendant.
19                                                       (Doc. 11)

20           The parties stipulate by counsel that this action be remanded to the Commissioner of

21   Social Security for further administrative action pursuant to section 205(g) of the Social Security

22   Act, as amended, 42 U.S.C. § 405(g), sentence four.

23           On remand, the Commissioner will conduct any necessary further proceedings, including

24   but not limited to re-evaluating the claimant’s mental impairments, and issue a new decision. The

25   parties further request that the Clerk of the Court be directed to enter a final judgment in favor of

26   Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

27   //

28   //
        Case 1:19-cv-01348-SKO Document 12 Filed 07/23/20 Page 2 of 2

 1            Respectfully submitted July 21, 2020.

 2
     DATED: July 21, 2020                         /s/ Betty Herrera
 3                                                BETTY HERRERA
                                                  (as authorized by email)
 4                                                Attorney for Plaintiff
 5                                                McGREGOR W. SCOTT
 6                                                United States Attorney

 7   DATED: July 21, 2020                   By    s/ Daniel P. Talbert
                                                  DANIEL P. TALBERT
 8                                                Special Assistant United States Attorney
 9
                                                  Attorneys for Defendant
10
                                                  ORDER
11
              Based upon the parties’ above Stipulation to Remand for Further Proceedings Pursuant to
12   Sentence Four of 42 U.S.C. § 405(g) and for Entry of Judgment in Favor of Plaintiff (“Stipulation
13   to Remand”) (Doc. 11), and for cause shown,
14            IT IS HEREBY ORDERED that the above-captioned action is REMANDED to the
15   Commissioner of Social Security for further proceedings consistent with the terms of the
16   Stipulation to Remand.
17            The Clerk of the Court is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff

18   Pech Khoeun and against Defendant Andrew Saul, Commissioner of Social Security; and (2)

19   administratively close this file.

20
     IT IS SO ORDERED.
21

22   Dated:     July 22, 2020                                   /s/   Sheila K. Oberto            .
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                      2
